Citation Nr: 1338080	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  08-07 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966, to include service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2007 by the RO.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of a November 2013 appellate brief.

The  issues of service connection for gastroenteritis (GERD), ischemic colitis, asbestosis, and a lumbar spine disorder and increased ratings for the service-connected posttraumatic stress disorder (PTSD) and coronary artery disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matters to the AOJ for appropriate action.   See November 2013 appellate brief.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks service connection for hypertension.  In March 2012, the Board remanded the matter to the RO for additional development of the record.  After a review of the claims file, further action is found to be required.

The Veteran was afforded a VA examination in April 2012 to determine the nature and likely etiology of his current hypertension.  On examination, the VA examiner noted that the onset of hypertension occurred at least 10 years after discharge.  

The VA examiner noted that coronary artery disease did not cause hypertension and found that the hypertension existed prior to the diagnosis of coronary artery disease.  Further, the examiner stated that hypertension was not due to agent orange exposure.  The examiner opined that the etiology of the Veteran's hypertension was multifactorial.

Specifically, this opinion is inadequate because the examiner did not address whether the hypertension was aggravated by the service-connected coronary artery disease.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner also did not opine as to whether the Veteran's hypertension was caused or aggravated by the service-connected PTSD. 

On remand, an addendum examination report must be obtained to address whether the claimed hypertension was aggravated by the service-connected coronary artery disease or was caused or aggravated by the service-connected PTSD.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps in order to obtain an addendum to the May 2012 VA examination report.  The Veteran's claims file should be provided to the VA examiner for review prior to completion of the opinion.  If the examiner determines that the opinion cannot be provided without a physical examination, one should be scheduled.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was caused or aggravated (permanently worsened) by his service-connected coronary artery disease or PTSD.  A complete rationale must be provided for any opinion provided.

2.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive SSOC and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


